UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 01-6403



EDWARD BRICE,

                                              Petitioner - Appellant,

          versus


STATE OF NORTH CAROLINA,

                                               Respondent - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CA-00-101-3-MU)


Submitted:   August 17, 2001             Decided:   September 11, 2001


Before WIDENER, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Edward Brice, Appellant Pro Se. Clarence Joe DelForge, III, OFFICE
OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Edward Brice seeks to appeal the district court’s order dis-

missing his petition for writ of habeas corpus.      We dismiss the

appeal for lack of jurisdiction because Brice’s notice of appeal

was not timely filed.

     Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, see

Fed. R. App. P. 4(a)(1), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal

period under Fed. R. App. P. 4(a)(6).        This appeal period is

“mandatory and jurisdictional.”       Browder v. Director, Dep’t of

Corrections, 434 U.S. 257, 264 (1978) (quoting United States v.

Robinson, 361 U.S. 220, 229 (1960)).

     The district court’s order from which Brice appeals was

entered on the docket on December 8, 2000.        Brice’s notice of

appeal is deemed to be filed no earlier than January 29, 2001.*

Because Brice failed to file a timely notice of appeal or to obtain

an extension or reopening of the appeal period, we deny a cer-

tificate of appealability and dismiss the appeal. We dispense with

oral argument because the facts and legal contentions are adequate-




     *
       For the purpose of this appeal we assume that the date
appearing on the notice of appeal is the earliest date it could
have been given to prison officials for mailing. See Fed. R. App.
P. 4(c); Houston v. Lack, 487 U.S. 266 (1988).


                                  2
ly presented in the materials before the court and argument would

not aid the decisional process.




                                                        DISMISSED




                                  3